Exhibit 10.53

April 21, 2010

Mr. Gary W. Parr

Lazard Freres & Co. LLC

30 Rockefeller Plaza

New York, NY 10020

Dear Mr. Parr:

This letter will confirm our understanding regarding certain terms that will be
applicable to your continued employment with Lazard Frères & Co. LLC (“Lazard”).

Reference is hereby made to the letter agreement, dated as of September 3, 2008,
between you and Lazard Group LLC regarding your employment with Lazard and which
set forth your right to guaranteed annual compensation of no less than
$10,000,000 for each of 2009 through 2012 (the “Prior Agreement”), subject to
the terms of the Prior Agreement. The parties desire to amend and restate the
Prior Agreement to reduce the portion of the guaranteed annual compensation that
is payable to you as base salary for 2010, 2011 and 2012. Therefore, you and
Lazard hereby agree that the Prior Agreement is amended and restated in its
entirety to read as follows:

1. Guarantee: For the remaining portion of calendar year 2010 and for each of
calendar years 2011 and 2012, as long as you remain employed by Lazard at the
end of the relevant year or have been terminated without Cause (as defined in
Annex 1), you will receive:

A. With effect as of the date hereof, an annual base salary at a rate of no less
than $750,000, which will be payable in accordance with Lazard’s normal
practices, and

B. A payment of no less than $10,000,000 less amounts paid to you in the
relevant year as salary (each of such amounts, the “Annual Payment”).

The cash portion of the Annual Payment, together with amounts paid in the
relevant year as salary, shall equal the greater of (a) $5,000,000 and (b) the
Agreed Percentage (as defined in Annex 1) with respect to the relevant year. The
remaining portion of the Annual Payment shall be granted in stock units of
Lazard Ltd Class A Common Stock (upon the execution of an award agreement in
substantially the same form as that executed by the Deputy Chairmen). The stock
units shall be granted on the Agreed Terms with respect to the relevant year.
The cash portion of the Annual Payment (less salary) shall be fully vested
following the end of the relevant year and payable during the following year in
three equal installments on each of the dates that the three distributions are
paid to other similarly situated Lazard Managing Directors, currently on or
about February 1, March 1 and March 15.



--------------------------------------------------------------------------------

2. Credit of Other Amounts. Notwithstanding anything to the contrary contained
in this letter agreement, you and we agree that 50% of the amounts, if any,
received by you in connection with any Lazard-affiliated financial institutions
fund shall be credited to the amounts otherwise payable to you under Paragraph 1
of this letter agreement. Lazard agrees that any such crediting will be effected
in compliance with Section 409A of the Internal Revenue Code, as amended (the
“Code”), and will not be effected to the extent it would result in the
imposition of tax under that Section.

3. Title; Status as “At Will” Employee: During your continued employment with
Lazard, you shall serve as Vice Chairman of Lazard, with responsibilities
materially commensurate with those of the Deputy Chairmen. Subject to Paragraph
1 hereof, at all times, you will be treated as an “at will” employee who can be
terminated or who can resign (subject to satisfaction of any applicable notice
provisions) at any time for any reason or no reason at all. For the avoidance of
doubt, on any termination of your employment by Lazard without Cause, all
financial obligations of Lazard to you will vest as provided herein.

4. Additional Obligations of Lazard: In addition to the other obligations
provided for in this letter, Lazard agrees to the provisions of Annex 2.

5. Award Agreements: We agree that the interest you currently own in Fox Pitt
Kelton shall not be considered to be in violation of, or give rise to a
violation of, any non-competition covenant contained in any restricted stock
unit agreement or other award agreement between you, on one the hand, and
Lazard, Lazard Ltd or any of their affiliates, on the other hand, whether
entered into on, prior to or after the date of this letter (collectively, the
“Award Agreements”). We also agree that any activities by Fox Pitt Kelton that
do not involve any direct or indirect rendering of services by you shall not be
considered to be in violation of, or give rise to a violation of, any
nonsolicitation, no-hire or similar covenants contained in any Award Agreement.
For the avoidance of doubt, this Paragraph 5 will supersede the provisions of
any Award Agreement that is currently outstanding or that may be entered into on
or after the date of this letter, unless such contemporaneous or later Award
Agreement specifically references this letter. Except to the limited extent
provided above, the Award Agreements shall remain in full force and effect.

6. Governing Law; Arbitration: This agreement and any claim related directly or
indirectly to this agreement (including any claim concerning advice provided
pursuant to this agreement) shall be governed and construed in accordance with
the laws of the State of New York (without giving regard to the conflicts of law
provisions thereof). All disputes, controversies and claims arising out of or
relating to this agreement or any breach or termination or alleged breach or
termination of this agreement shall be

 

-2-



--------------------------------------------------------------------------------

governed by the dispute resolution provisions of the Award Agreement governing
the restricted stock units most recently granted to you prior to the date of
this Agreement. This letter agreement and the other outstanding Award Agreements
represent our entire agreement with respect to your continued employment.

7. Code Section 409A: It is the intention of you and Lazard that the payments to
which you could become entitled under this agreement comply with or are exempt
from the definition of “nonqualified deferred compensation” under section 409A
of the Code. Lazard agrees to administer this letter in a manner consistent with
the foregoing statement of intent (including administering any change in your
salary to comply with Section 409A). In this regard, notwithstanding anything in
this agreement to the contrary, all cash amounts that become payable under this
agreement on account of your termination of employment shall be paid no later
than March 15 of the year following the year in which the date of termination
occurred. Within the time period permitted by the applicable Treasury
Regulations, in the event you and Lazard determine that the terms of this
agreement do not comply with Section 409A, you and Lazard will negotiate
reasonably and in good faith to amend the terms of this agreement such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment to you and Lazard).

Please confirm your acceptance of the foregoing by executing the enclosed copy
of this letter, upon which it shall become a binding agreement between us.

 

Very truly yours, LAZARD GROUP LLC By:  

/s/ Scott D. Hoffman

  Scott D. Hoffman  

Managing Director and

General Counsel

 

AGREED TO AND ACCEPTED:

/s/ Gary W. Parr

Gary W. Parr Date:  April 21, 2010

 

-3-



--------------------------------------------------------------------------------

Annex 1

Certain Defined Terms

Agreed Percentage

“Agreed Percentage” means, for any year, (1) the percentage of the average cash
portion of the annual total compensation that was paid with respect to the
relevant year to the Deputy Chairmen who have not reached retirement age (or to
the extent such percentage is not fixed before the beginning of such year in a
manner that complies with Section 409A of the Code, the immediately preceding
year) or (2) such other percentage as you and Lazard may agree in compliance
with Section 409A of the Code.

Agreed Terms

“Agreed Terms” means, for any year, (1) substantially the same payment, vesting
and other terms as applied to the Deputy Chairmen with respect to the prior year
(or to the extent such terms are not fixed before the beginning of such year in
a manner that complies with Section 409A of the Code, the immediately preceding
year) or (2) such other terms as you and Lazard may agree to in compliance with
Section 409A of the Code.

Cause

“Cause” means: (i) your conviction, or a guilty or nolo contendere plea (or the
equivalent in a non-United States jurisdiction) by you to, a felony (or the
equivalent in a non-United States jurisdiction), or of any other crime that
legally prohibits you from working for Lazard or its affiliates; (ii) breach by
you of a regulatory rule that materially adversely affects your ability to
perform your duties; (iii) willful and deliberate failure on your part (A) to
perform your employment duties in any material respect or (B) to follow specific
reasonable directions received from Lazard or its Affiliates or to comply with
the written policies of Lazard or its Affiliates in any material respect, in
each case following written notice to you of such failure and, if such failure
is curable, your failing to cure such failure within a reasonable time (but in
no event less than thirty days); or (iv) a breach of a Covenant (as defined in
the relevant Award Agreement) that is (individually or combined with other such
breaches) demonstrably and materially injurious to the Lazard or any of its
affiliates.

For purposes of this provision, no act or failure to act, on your part, shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of Lazard. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board of Directors of Lazard Ltd
(the “Board”) or upon the instructions of the Board or based upon the advice of
counsel for Lazard shall be conclusively presumed to be done, or omitted to be
done, by you in good faith and in the best interests of Lazard.

In addition, any requirement that your principal place of employment be
relocated to a location that increases your commute by more than thirty miles
from the commute to your principal place of employment for Lazard in New York,
NY shall be treated as a termination without Cause for all purposes under the
letter agreement and under any Award Agreement).



--------------------------------------------------------------------------------

Annex 2

Additional Obligations of Lazard

Section 1. Certain Additional Payments by Lazard.

(a) Anything in the letter agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, benefit or distribution by Lazard
Ltd or its affiliates to or for your benefit (whether paid or payable or
distributed or distributable pursuant to the terms of the letter agreement or
otherwise, but determined without regard to any additional payments required
under this Section 1) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by you
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then you shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by you of all taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, but
excluding any income taxes and penalties imposed pursuant to Section 409A of the
Code, you retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Lazard’s obligation to make Gross-Up Payments under
this Section 1 shall not be conditioned upon your termination of employment.

(b) Subject to the provisions of Section 1(c), all determinations required to be
made under this Section 1, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte & Touche
LLP or such other nationally recognized certified public accounting firm
reasonably acceptable to Lazard as may be designated by you (the “Accounting
Firm”), which shall provide detailed supporting calculations both to Lazard and
to you within 15 business days of the receipt of notice from you that there has
been a Payment, or such earlier time as is requested by Lazard. All fees and
expenses of the Accounting Firm shall be borne solely by Lazard. Any
determination by the Accounting Firm shall be binding upon you and Lazard and
its affiliates. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Lazard should have been made (“Underpayment”), consistent with
the calculations required to be made hereunder. In the event that Lazard
exhausts its remedies pursuant to Section 1(c) and you thereafter are required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by Lazard to or for your benefit.

(c) You shall notify Lazard in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than ten
business days after you are informed in writing of such claim, and shall apprise
Lazard of the nature of such claim and the date on which such claim is requested
to be paid. You shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to Lazard (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If Lazard notifies you in writing prior to the expiration of such
period that it desires to contest such claim, you shall:

(i) give Lazard any information reasonably requested by Lazard relating to such
claim,

(ii) take such action in connection with contesting such claim as Lazard shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Lazard,



--------------------------------------------------------------------------------

(iii) cooperate with Lazard in good faith in order to effectively contest such
claim, and

(iv) permit Lazard to participate in any proceedings relating to such claim;

provided, however, that Lazard shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 1(c), Lazard shall control all proceedings taken in connection with such
contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
your behalf and direct you to sue for a refund or contest the claim in any
permissible manner, and you agree to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as Lazard shall determine; provided, however,
that, if Lazard pays such claim and directs you to sue for a refund, Lazard
shall indemnify and hold you harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income with respect to such payment; and
further provided, that any extension of the statute of limitations relating to
payment of taxes for your taxable year with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Lazard’s control of the contest shall be limited to issues with
respect to which the Gross-Up Payment would be payable hereunder, and you shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

(d) If, after your receipt of a Gross-Up Payment or payment by Lazard of an
amount on your behalf pursuant to Section 1(c), you become entitled to receive
any refund with respect to the Excise Tax to which such Gross-Up Payment relates
or with respect to such claim, you shall (subject to Lazard’s complying with the
requirements of Section 1(c), if applicable) promptly pay to Lazard the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by Lazard of an amount on your behalf
pursuant to Section 1(c), a determination is made that you shall not be entitled
to any refund with respect to such claim and Lazard does not notify you in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the amount previously paid shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 1, shall be
paid by Lazard to you within five days of the receipt of the Accounting Firm’s
determination; provided that, the Gross-Up Payment shall in all events be paid
no later than the end of your taxable year next following your taxable year in
which the Excise Tax (and any income or other related taxes or interest or
penalties thereon) on a Payment are remitted to the Internal Revenue Service or
any other applicable taxing authority or, in the case of amounts relating to a
claim described in Section 1(c) that does not result in the remittance of any
federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved. Notwithstanding any other provision of this Section 1, Lazard may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for your benefit, all or any portion of
any Gross-Up Payment, and you hereby consent to such withholding.

Section 2. Non-Disparagement

Lazard agrees that it and its affiliates shall not at any time, and Lazard Ltd
shall instruct its directors and executive officers not to, make any comments or
statements to the press, employees of Lazard or its affiliates, any individual
or entity with whom the Company has a business relationship or any other person,
if such comment or statement is disparaging to you or your reputation, except
for truthful statement as may be required by law.